FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 14 June 2022. 
Claims 2-3 have been amended.
Claims 8-33, 35-36, 38-39, 41-68, 75-77, 79 and 83-86 are cancelled.
Claims 34, 37, 40, 69-74, 78 and 80-82 remains withdrawn from consideration.
Claims 1-7 are presented for examination herein to the extent that the cationic mineral is copper and the ionic salt is an ionic salt comprising hydrogen, e.g., applicant's elected species.

Rejections Maintained
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The rejection of claims 1-7 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KENNEDY (US 2012/0171130 A1, cited in IDS filed 04/06/2022 (5 pages)) as evidenced by the instant specification, is maintained.
Regarding instant claims 1-3, Kennedy discloses a composition produced by a method that includes preparing ammonium hydrogen sulfate, using sulfuric acid and ammonium sulfate (paragraph [0040]), which is added to distilled water, and then minerals are added which dissociate to become bioavailable ionic mineral ligand complex (paragraph [0044]).  As evidenced by the instant specification, mineral cation hexa-aqua complex (e.g. hexa-aqua moiety comprising six water molecules and cationic mineral) and ionic salt composition (e.g. instantly claimed composition) is produced by generating a solution of ammonium hydrogen sulfate using sulfuric acid and ammonium sulfate (paragraph [0042] of the instant specification), then mixing the ammonium hydrogen sulfate, water and mineral salt ingredients (paragraph [0042] of the instant specification).  As evidenced by the instant specification, cationic minerals are associated with amines at inception during the manufacturing process and transition into hex-aqua ligands leaving the nitrogen and hydrogen (paragraph [0041] of the instant specification).  Kennedy discloses that minerals include copper (paragraph [0044]).  Therefore, the composition disclosed by Kennedy, which is produced by the same method to produce the instantly claimed composition, necessarily contains the same properties, e.g. one or more cationic mineral(s) comprising copper form six coordinate bonds with water ligands to form a hexa-aqua complex and contains one or more ionic salts comprising hydrogen.
Regarding instant claim 4, Kennedy discloses that the composition includes a pharmaceutically acceptable carrier (paragraphs [0008-0009]).
Regarding claims 5 and 6, Kennedy discloses that the composition includes botanicals (paragraph [0016]).  Kennedy discloses botanical extracts including from Graviola (Annona muricata), Bitter Melon (Momordica charantia), Esplanheira Santa (Maytenus illcifolia), Mullaca (Physolis angulata), Vasourinho (Scoparia dulcis), Mutamba (Guazuma ulmifolia), Suma (Pfaffia paniculata), Cat's Claw (Uncaria tomantosa), and Blood Root (Sanguinaria canadensis) (paragraph [0028]).
Regarding claim 7, Kennedy discloses that the composition can be administered as including a tablet, drops, liquid, pill, and capsule formulation (paragraph [0058]).  Kennedy discloses that formulation and method of application includes by inhalation (paragraph [0063]).
Thus, the disclosure of Kennedy anticipates claims 1-7.

Response to Arguments
Applicant argues that Kennedy does not teach or suggest a hexa-aqua moiety comprising six water molecules as claimed in claim 1.
Applicant's arguments filed on 14 June 2022 have been fully considered but they are not persuasive.  In response, Kennedy discloses a composition produced by a method that includes preparing ammonium hydrogen sulfate, using sulfuric acid and ammonium sulfate (paragraph [0040]), which is added to distilled water, and then minerals are added which dissociate to become bioavailable ionic mineral ligand complex (paragraph [0044]).  As evidenced by the instant specification, mineral cation hexa-aqua complex (e.g. hexa-aqua moiety comprising six water molecules and cationic mineral) and ionic salt composition (e.g. instantly claimed composition) is produced by generating a solution of ammonium hydrogen sulfate using sulfuric acid and ammonium sulfate (paragraph [0042] of the instant specification), then mixing the ammonium hydrogen sulfate, water and mineral salt ingredients (paragraph [0042] of the instant specification).  As evidenced by the instant specification, cationic minerals are associated with amines at inception during the manufacturing process and transition into hex-aqua ligands leaving the nitrogen and hydrogen (paragraph [0041] of the instant specification).  Kennedy discloses that minerals include copper (paragraph [0044]).  Therefore, the composition disclosed by Kennedy, which is produced by the same method to produce the instantly claimed composition (e.g. same steps and same ingredients), necessarily contains the same characteristics, e.g. one or more cationic mineral(s) comprising copper form six coordinate bonds with water ligands to form a hexa-aqua complex and contains one or more ionic salts comprising hydrogen.
Additionally, as evidenced by the instant specification, the composition of Kennedy which are produce by the same method as the instantly claimed composition, share the same properties including have high acidity value, yet not being corrosive to tissue, cations are encapsulated by complex cations and inorganic coordination complexes in a stable fashion and allow transport throughout the body (see paragraph [0035] Kennedy and paragraph [0131] of the instant specification).  The composition of Kennedy and the instantly claimed composition also share properties including are capable of penetrating through the body having little to no effect on normal cells while destroying mutant cells (paragraph [0024] of Kennedy and paragraph [0072] of the instant specification).  Therefore, the composition of Kennedy which are produce by the same method as the instantly claimed composition and have the same properties, necessarily has the same characteristics, e.g. include one or more cationic mineral(s) comprising copper form six coordinate bonds with water ligands to form a hexa-aqua complex and contains one or more ionic salts comprising hydrogen.  
Thus, for the reasons of record and for the reasons presented above claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2).


Conclusion and Correspondence
No claims are allowed.
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619







/Robert T. Crow/Primary Examiner, Art Unit 1634